DETAILED ACTION
Claims 5 and 11 are amended. Claims 1-4, 6-10, and 12-13 are cancelled. Claims 5 and 11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Response to Amendment
Amendments to claim 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to the claim in the previous Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “data processing method” disclosed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 5 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 12 of copending Application No. 16/471,542 (hereinafter “reference application”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the data processing system disclosed in claim 5 in view of the RPC conversion processing system disclosed in claim 7 of the reference application since the main features disclosed in claim 5 (i.e. generating setting information, storing and updating a common data structure generation source information, updating setting information according to the updates to the common data structure generation source information) are anticipated by claim 7 of the reference application and it would have been obvious to one of ordinary skill in the art to realize “a data processor” of the system disclosed in claim 5 in view of the data processing operations performed by the system disclosed in claim 7 of the reference application. Similarly, it would have been obvious to one of ordinary skill in the art to realize the data processing method disclosed in claim 11 in view of the method disclosed in claim 12 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2016/0004579 A1; hereinafter Im) in view of Elias et al. (US 2015/0106428 A1; hereinafter Elias).

With respect to claim 5, Im teaches: A data processing system connected to a plurality of first applications and a plurality of second applications (see e.g. Im, paragraphs 99-105; and Fig. 2-3, 14), the data processing system comprising: 
a data processor (see e.g. Im, paragraph 47: “one or more processors”; and paragraph 100: “a processor such as a CPU”) configured to store and process data (see e.g. Im, paragraph 47: “the unit may be configured to be located in a storage medium to be addressed or configured to be able to operate one or more processors”; and paragraph 100: “a compiler 1420 may be implemented in form of a program executed by a processor such as a CPU”); and 
a setting information generation function section (see e.g. Im, paragraph 53: “an IDL compiler (rpcgen)… By using the rpcgen compiler, the user may merely write only an RPC call code of the client and an RPC procedure code of the server to generate a program or an execution code of the client and the server. Also, the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format”), wherein 
see e.g. Im, paragraphs 51-57; and Fig. 3): 
a setting information generator configured to generate setting information for the data processor (see e.g. Im, paragraph 53: “the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format. In FIG. 3, for example, with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”; and paragraph 100); and 
a storage to store common data structure generation source information (see e.g. Im, Fig. 6: “Interface Description 690”) which is common information based on which the setting information is generated in the setting information generator (see e.g. Im, paragraph 52: “Interface description: both stubs a procedure interface is described by using an interface description language (IDL) for automatic generation of both stubs. The interface description contains all pieces of information about a procedure call interface including a data type, a transfer method, and a return data type of an input parameter, and additional information about a version and an operation method”; and paragraph 53: “with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”), and 
wherein the setting information generator generates one or more types of the setting information (see e.g. Im, paragraph 53: “XDR procedures for converting all data formats defined by the user to transmit data between the client and the server… a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”), and
see e.g. Im, paragraph 53: “XDR procedures for converting all data formats defined by the user to transmit data between the client and the server… a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”),
Im does not but Elias teaches:
when the common data structure generation source information is updated (see e.g. Elias, paragraph 29: “update the interface description 356”), the setting information generator automatically generates the setting information for the data processor based on the updated common data structure generation source information (see e.g. Elias, paragraph 46: “the publishing and/or discovery of interface descriptions for the deployed services… interface description 356, may be updated to reflect the replacement of the movable class with the proxy class”),
the types of the setting information include first setting information generated based on the updated common data structure generation source information (see e.g. Elias, paragraph 29: “update the interface description 356 for service 350”; and paragraph 46: “interface description 356, may be updated to reflect the replacement of the movable class with the proxy class”) and second setting information generated based on the first setting information (see e.g. Elias, paragraph 46: “the modified interface description may indicate to potential clients that a service request for the corresponding service may include a status variable and/or a flag indicating whenever the potential client is willing to provide support for collaborative execution of the requested service”).
Im and Elias are analogous art because they are in the same field of endeavor: communication management based on shared interface definitions for generating application interfaces. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Im with the teachings of Elias. The motivation/suggestion would be to enable modifications to interface definitions while considering collaborative dependencies between clients and servers; thus improving the longevity and flexibility of the communication interfaces without increasing potential collaboration issues.

With respect to claim 11: Claim 11 is directed to a data processing method corresponding to the active functions implement by the data processing system disclosed in claim 5; please see the rejection directed to claim 5 above which also covers the limitations recited in claim 11.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. In detail:

(1)	Regarding the objections directed to the drawings, applicant refers to Fig. 1 as disclosing the method recited in claim 11; specifically items 30 and 20 (Remarks, page 5) .
However, Fig. 1 is directed to “a data processing system” and items 30 and 20 refer to a “common data structure generation source information storage” and an “I/F and setting information generation function section”, respectively. That is, storage 30 and section 20 are components of the system and are not method steps.
Since the instant application presents no figures corresponding to the “data processing method” recited in claim 11, the Examiner maintains the corresponding drawing objections as failing to show every feature of the invention specified in the claims.
As an example for how a method should be presented in a figure, the Examiner kindly directs the applicant’s attention to Fig. 4 of Im which shows a flow diagram corresponding to a method.


Initially, the Examiner notes that the features upon which applicant relies (i.e., the first and second setting information being “data processor-specific”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner further notes that, Im discloses both client-side and server-side XDR procedures for converting data formats (i.e. client-side settings for data conversion and server-side setting for data conversion); and Elias discloses when an interface description (i.e. a common data structure generation source information) is updated, reflecting a corresponding class replacement (i.e. a first setting information) in the updated interface description and indicating to clients that the modified interface description enables for collaborative execution via a flag included in service requests (i.e. a second setting information for the clients based on the class replacement).
	More specifically, Im discloses each computer utilizing its own data format and converting these formats to a common XDR format for implementing communications between the computers. This is achieved by providing XDR procedures to each computer for converting the computers’ data formats to XDR formats, such as client-side protocols and server-side protocols for converting data formats to XDR format (see e.g. Im, paragraph 53: “The stub code of the RPC uses an eXternal Data Representation (XDR) method to create an open environment when materials are exchanged between application software and a different type computer. In the RPC, before data is used by a different type computer or application software, data is converted into an XDR format in its own computer and, for use in a different computer, the data converted into the XDR format may be used after being converted into a data description format used in the computer system… the rpcgen compiler may generate XDR procedures for converting all data formats defined by the user to transmit data between the client and the server to the XDR format. In FIG. 3, for example, with an input of the interface description "proc.x", a client stub code (client stub: "proc_cInt.c"), a server stub code (server stub: "proc_svc.c"), a conversion code (conversions: "proc_xdr.c"), and a definition code (definitions: "proc.h") are automatically generated by using the rpcgen”).
	Therefore, since Im discloses a client-side conversion protocol (i.e. a first type of communication setting) and a server-side conversion protocol (i.e. a second type of communication setting), Im teaches the limitation “wherein the setting information generator generates one or more types of the setting information”.
	 On the other hand, Elias discloses updating an interface description to reflect a replacement of a movable class with a proxy class (i.e. a first setting regarding which classes are utilized) and indicating to potential clients that the updated interface description enables for collaborative execution via a flag included in service requests (i.e. a second setting information provided to the clients based on the class replacement; see e.g. Elias, paragraph 46: “interface description 356, may be updated to reflect the replacement of the movable class with the proxy class… the modified interface description may indicate to potential clients that a service request for the corresponding service may include a status variable and/or a flag indicating whenever the potential client is willing to provide support for collaborative execution of the requested service”).
Therefore, since Elias discloses a class utilization setting based on an updated interface description (i.e. a first setting that indicates a proxy class replaced a movable class) and providing a service request setting to the clients based on this modification (i.e. a second setting based on the class replacement), Elias teaches the limitation “the types of the setting information include first setting 
Consequently, Im in view of Elias teaches the limitation “wherein the setting information generator generates one or more types of the setting information, the types of the setting information include first setting information generated based on the updated common data structure generation source information and second setting information generated based on the first setting information” as recited, and the Examiner maintains the rejection directed to claim 5. For more details, please see the corresponding rejection above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 6,931,455 B1 by Glass.
U.S. Patent No. 7,373,632 B1 by Kawaguchi et al.
U.S. Patent No. 5,675,805 A by Boldo et al.
U.S. Patent No. 6,105,059 A by Al-Karmi et al.
U.S. Patent Application Publication No. 2016/0255168 A1 by Fausak et al.
U.S. Patent Application Publication No. 2005/0273792 A1 by Inohara et al.
U.S. Patent Application Publication No. 2008/0168479 A1 by Purtell, II et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194